Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1, 3, 7-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14, and 21 recite that the spring assembly stores energy when moved from the closed configuration to the open configuration or that the drop-down assembly is biased/machined towards the closed configuration. The examiner considers that this functionality is not fully described by the original disclosure due to a undisclosed structural element. As best seen by applicants figure 6, the fist nuts (90) are rotational fixed to the arms and an end of the torsion spring. The other end of the spring is rotational fixed to the second nuts (92) which is fixed to the sleeve (48). In order for the torsion spring to create a force a difference is rotation between the arm and sleeve needs to occur, but there is no structure or recitation of fixing the sleeve to the first portion (32) of the bracket. The openings (47) are circular and when the arms are rotated the sleeve will also rotate within the openings.  Therefore the spring will not be activated when the arms rotate. The speciation does mention annular fixation collars (78), but this structure only limits axial or side to side movement and not rotational. The need for limiting side to side movement also implies that the sleeve is not fixed/welded to the first portion of the bracket. 
Therefore the examiner considers that a structure (such as welding, notches, or shaped openings) is required to prevent rotation of the sleeve for the spring assembly to operate as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,633,179 to Smith in view of US Patent 969,684 to Cline and US Patent Publication 2009/0183440 to Cheng.
Smith teaches a convertible wall mountable cabinet comprising a housing (10) mounted to a wall. A drop down assembly includes a table (19) with a leg (18). A bracket assembly includes a first portion (24) coupled to the housing and a second portion (22) coupled to the table as best seen in figure 4. 
Smith does not expressly disclose a spring assembly. Cline teaches a drop down assembly that includes a table (1) and a leg (10). A bracket assembly includes a first portion (2) coupled to the housing and a second portion (4) coupled to the table as best seen in figure 1 and 2. A torsion spring (5) is disposed the second portion (4). The second portion is considered the sleeve. The torsion spring includes a first arm secured to the housing frame (3) and a second arm secured to the table. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Smith by adding a spring assembly to the bracket assembly.  
Smith in view of Cline discloses every element as claimed and discussed above except the spring assembly including two torsion springs and two hex nuts. Cheng teaches a spring assembly that comprises two torsion springs (90) surrounding a sleeve (84 and 50). A hex nut (53) is located at the end of each torsion spring as best seen in figure 3. 
At the time the invention was filed it would have been obvious to modify the cabinet of Smith in view of Cline by using the spring assembly as taught by Cheng which allows for adjustability. 


Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. The applicant argues that the operation of the spring is fully disclosed and that the spring is connected to an inner and outer hex nut. The examiner disagrees since the disclosure recites or shows no part of the spring assembly being rotationally fixed to the wall/cabinet (first portion of the bracket). For the table to fold down and bias each spring one side of the springs must be attached (rotationally) to the table and the other side to the wall/cabinet. The outer hex nuts (outer side of the springs) are rotationally coupled to the table via second portion and hex shaped openings. The inner hex nuts are coupled to the inner side of the springs and are then rotationally fixed to the sleeve (48). The original disclosure and drawings are then silent on how the sleeve is rotationally coupled to first portion of the bracket, housing, cabinet, or wall. Therefore, the examiner considers that the disclosure does not recite, teach, or show how a relative motion between the nuts is possible since the sleeve is free spinning relative to any fixed structure. 
The applicant argues that Smith teaches away from adding a spring assembly. The examiner disagrees since what smith recites is brief desire to not a have a spring for closing. There is no recitation of disparagement for having a spring as a counter balance mechanism.  The applicant argues it is unclear what adjustability a torsion spring would provide. The examiner disagrees since the adjustability allows for calibration of the weight and preloading when used as a counter balance mechanism. The applicant argues that none of Smith, Cline, or Cheng appear to teach a structure which is adjustable to customize the amount of force required to raise the drop-down assembly. The examiner disagrees since it appears Cheng would teach an adjustability of spring tension at least as much as applicant’s spring assembly given the 112 issues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637